Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 19, 2022

The Court of Appeals hereby passes the following order:

A22A0839. BOLISH v. THE STATE.

      Appellant has filed a motion to remand this case back to the trial court to
complete the record because the trial court has not yet ruled upon appellant’s motion
for reconsideration. Accordingly, we hereby remand this case to the trial court for it
to rule on appellant’s motion for reconsideration.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/19/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.